Citation Nr: 0725956	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-16 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased initial evaluation for the 
residuals of a right great toe injury, currently evaluated as 
10 percent disabling.

2. Entitlement to an increased initial evaluation for 
hemorrhoids, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted service connection for the 
residuals of a right great toe injury, at a ten percent 
evaluation, and service connection for hemorrhoids at a 
noncompensable evaluation.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in May 2006.  These 
issues were remanded by the Board in September 2006 for 
further development.  That development having been completed, 
these claims now return before the Board.


FINDINGS OF FACT

1.  The veteran's residuals of a right great toe injury 
currently consist of no more than moderate limitation of 
motion, with moderate lack of endurance, moderate restriction 
on repetitive use, and pain on motion.

2.  The veteran currently has two small hemorrhoids that are 
not large or thrombosed.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the residuals of a right great toe injury are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
4.72,  Diagnostic Codes 5280, 5281, 5284 (2006).  

2.  The criteria for an initial compensable rating for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.114(a), Diagnostic Code 7336 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2002, October 
2002, September 2006, and November 2006.  The originating 
agency asked the veteran to submit any pertinent evidence in 
his possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Furthermore, the Board points out that the 
veteran was informed of Dingess in March 2006.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2006).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's residuals of an injury to the right great toe 
are currently in receipt of a 10 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2006), as a moderate 
foot injury.  Under that code, other foot injuries are rated 
20 percent when moderately severe and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The veteran could also be rated under several other codes.  
As noted below, the veteran has been found to have hallux 
rigidus under 38 C.F.R. § 4.72, Diagnostic Code 5281.  That 
code provides that hallux rigidus, unilateral, severe, should 
be rated as hallux valgus, severe.  Under Diagnostic Code 
5280, pertaining to unilateral hallux valgus, a 10 percent 
evaluation is authorized for severe hallux valgus, if 
equivalent to amputation of the great toe or if operated upon 
with resection of the metatarsal head.  The Board points out 
however, that the veteran is already receiving the maximum 
amount available under these codes.

The veteran is currently in receipt of a noncompensable 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2006) 
for hemorrhoids.  A noncompensable rating under this code 
contemplates external or internal hemorrhoids that are mild 
or moderate.  A 10 percent rating contemplates external or 
internal hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences.  A higher 20 percent rating is 
warranted when there is persistent bleeding and with 
secondary anemia or when there are hemorrhoids with fissures.  
38 C.F.R. § 4.114 (a), Diagnostic Code 7336 (2006).

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation for the 
veteran's residuals of a right great toe injury have not been 
met.  In this regard, in order to warrant an increased 
rating, the veteran would have to be found to have a 
moderately severe foot injury.  Reviewing the evidence of 
record, a November 2002 report of VA orthopedic examination 
indicated that the veteran's right great toe dorsiflexed 
twenty degrees and plantar flexed twenty degrees at the first 
metatarsophalangeal joint.  Mild spurs were present.  The 
opposite left great toe dorsiflexed forty five degrees and 
plantar flexed 30 degrees.  There was mild pain with motion 
of the right great toe joint and none on the left.  The X-ray 
of the right foot showed spurs and sclerosis of the joint at 
the base of the right great toe.  He walked easily.  The 
right great toe had moderate lack of endurance and no lack of 
coordination.  The veteran was found to have a mild loss of 
motion of the base of the right great toe that would restrict 
any significant running.

Records indicated that the veteran underwent a exostectomy 
February 2006, due to a painful exostosis of the right foot.

A December 2006 report of VA examination indicated that the 
veteran reported a constant throb in the great toe and 
occasional swelling.  He also indicated that he could not run 
because it bothered him.  Upon examination, a one and a half 
inch scar was noted on the dorsum of the right great toe.  It 
was well healed and it moved easily.  There was mild 
sensitivity on the cutaneous nerve over the dorsum of the 
toe.  The veteran indicated that with prolonged standing, he 
had pain in his toe.  He walked with a mild limp.  The 
metatarsophalangeal joint at the base of the right great toe 
dorsiflxed to ten degrees and plantar flexed to ten degrees 
with mild pain and weakness.  The alignment was intact and 
good.  His current status was that of hallux rigidus and 
arthritis at the base of the great toe.  The examiner 
indicated that the veteran's current situation dates back to 
limited motion noted on the previous 2002 examination.  The 
examiner indicated that the veteran's limited motion and 
traumatic arthritis were directly related to his period of 
military service.  He stated that there was a natural 
progression to hallux rigidus, and that is why the veteran 
had a fracture when he fell, because the limited motion at 
the base of the toe became a focal point of the stress of the 
fall.  Surgery was found to have limited his pain, but he 
still had limited motion consistent with the traumatic 
arthritis of the hallux rigidus.  There was a moderate lack 
of endurance and no lack of coordination, and moderate 
restriction of repetitive use, regarding the right great toe.  
The examiner noted a mild decrease in restriction of motion 
since the veteran's previous examination.

The Board finds this evidence, and all relevant evidence of 
record, does not rise to a finding of moderately severe foot 
injury, such as would be required for the grant of a higher 
rating.  In this regard, the Board specifically notes that 
the November 2002 VA examination report, which found only 
mild limitation of motion to the toe, mild pain with motion, 
and moderate lack of endurance.  Further, the December 2006 
VA examination report, while noting a decreased range of 
motion of the toe, found only a mild decrease in restriction 
of motion since the veteran's previous examination, and only 
moderate lack of endurance and moderate restriction on 
repetitive use.  The Board evaluates these findings to be 
consistent with a finding of a moderate foot injury, which 
would warrant the veteran a 10 percent evaluation, the 
evaluation the veteran is currently receiving.  Thus the 
Board finds that the preponderance of the evidence of record 
is against a grant of increased rating for this disability.

Again taking into account all relevant evidence, the Board 
finds that the criteria for an increased evaluation for the 
veteran's service connected hemorrhoids have not been met.  
In this regard, a compensable rating requires a finding of 
large or thrombotic irreducible hemorrhoids with excessive 
redundant tissue, and evidencing frequent recurrences.  
Reviewing the evidence of record, a November 2002 report of 
VA general medical examination indicated that upon 
examination, the veteran had a half centimeter skin tag at 
3:00, and a 3mm skin tag at 5:00.  Both skin tags were 
nonthrombosed and nontender.  VA examination report of 
December 2006 found two small hemorrhoids, a 1 by 1 cm 
external hemorrhoid at 3 o clock, and a .5 by .5 cm external 
hemorrhoid at 6 o clock, both nonthrombosed and nontender.  
As none of the evidence of record shows that the veteran's 
hemorrhoids have, at any time since service, been large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue, and evidencing frequent recurrences, the Board finds 
that the preponderance of the evidence of record is against a 
finding of an increased rating for the veteran's service 
connected hemorrhoids.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, as this issue deals with the ratings assigned 
following the original claims for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
above ratings has been in effect since the effective date of 
service connection, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  Therefore, there is no basis for staged rating in 
the present case.


ORDER

Entitlement to an increased initial evaluation for the 
residuals of a right great toe injury, currently evaluated as 
10 percent disabling, is denied.

Entitlement to an increased initial evaluation for 
hemorrhoids, currently evaluated as noncompensably disabling, 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


